            Case 1:20-cv-04262-JSR Document 133 Filed 11/19/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
 IN RE: NINE WEST LBO SECURITIES
LITIGATION

This Documents Relates To: the Following Cases:                      20-MD-2941 (JSR)

20-cv-4262, 20-cv-4265, 20-cv4267, 20-cv4287,
20-cv-4292, 20-cv-4335, 20-cv4346, 20-cv4433,                   PARTIAL FINAL JUDGEMENT
20cv4436, and 20-cv4569.
                                                                  PURSUANT TO RULE 54(b)

-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated November 18, 2020, that

        1. The entry of partial final judgment with respect to the Safe Harbor Dismissed Claims in

the Pending Actions pursuant to Fed. R. Civ. P. 54(b) is appropriate. The Safe Harbor Dismissed

clams are distinct from the remaining claims at issue in the Pending Actions, involving different

causes of action and legal issues. The remaining claims in the Pending Actions relate primarily to

fiduciary duty claims and fraudulent transfer claims seeking to avoid contractual change in control

payments, whereas the Safe Harbor Dismissed Claims primarily concern alleged fraudulent

transfers of payments to shareholders and were dismissed under the safe harbor provisions of

section 546(c) of the Bankruptcy Code. Likewise, the Safe Harbor Dismissal Claims are primarily

brought against Shareholder Defendants who are not Director and Office Defendants or Employee

Defendants, and who have been entirely dismissed from this MDL, whereas the defendants

remaining in the Pending Actions are certain of the Director and Officer Defendants and Employee

Defendants.

       2. There is no just reason for delay in the entry of partial final judgment in the Pending

Actions with respect to the Safe Harbor Dismissed Claims. All Parties are either in agreement that
          Case 1:20-cv-04262-JSR Document 133 Filed 11/19/20 Page 2 of 3



such a judgment should be entered, or have otherwise not objected despite notice of the request.

Moreover, the interest of sound judicial administration and the realization of judiciary efficiency are

best served by the entry of partial final judgment and the opportunity for an immediate appeal in the

Pending Actions from the issues implicated in the Safe Harbor Order, which will enable a single

appeal, instead of multiple appeals, with respect to issues common to both the Dismissed Actions

and the Pending Actions that have been fully resolved b this Court.

      3. Accordingly, there is no just reasons for delay entering this partial final judgment, pursuant

to Fed. R. Civ. P. 54(b), in favor of Defendants with respect to the following Safe Harbor Dismissed

Claims in the Pending Actions: Counts V and VI in the amended complaint in 20-cv4262, Dkt. No.

110; Counts IV and V in the amended complaint 20-cv4265, Dkt. No. 53; Counts I and II in the

amended complaint in 20-cv4267, Dkt. No. 45; Counts V and VI in the amended complaint 20-

cv4287, Dkt. No. 130; Counts IV, V, and VI in the complaint in 20-cv-4292, Dkt. No.1.; Counts I

and II in the complaint in 20-cv4335, Dkt. No. 1; Counts V and VI in the complaint in 20-cv4346,

Dkt. No. 1; Counts I and II in the amended complaint in 20-cv4433, Dkt. No. 100; Counts V and VI

in the amended complaint 20-cv4436, Dkt. No. 134; and Counts I and II in the amended complaint

in 20-cv4569, Dkt. No.112; as well as with respect to the following unjust enrichment claims, only

with respect to payments made in connection with Jones Group common shares, restricted shares,

share equivalent units, and accumulated dividends, but not wither respect to change in control

payments; Count IV in the amended complaint 20-cv4262, Dkt. No. 110; Counts III in the amended

complaint in 20-cv4265, Dkt. No. 53; Counts IV in the amended complaint 20-cv4287, Dkt. No.

130; Count IV in the complaint in 20-cv4346, Dkt. No. 1; and Count IV in the amended complaint

20-cv4436, Dkt. No. 134.
        Case 1:20-cv-04262-JSR Document 133 Filed 11/19/20 Page 3 of 3



Dated: New York, New York
       November 19, 2020                         RUBY J. KRAJICK
                                              _________________________
                                                   Clerk of Court
                                        BY:
                                              _________________________
                                                    Deputy Clerk
